In an action for a declaration that, inter alia, defendant is required, pursuant to its insurance contract with plaintiff’s employer, S & W Sales Co., Inc., to provide a defense for him in an action commenced by one August Becker, defendant appeals from a judgment of the Supreme Court, Queens County, dated September 11, 1967 and made after a nonjury trial, in favor of plaintiff. Judgment reversed, on the law and the facts, with costs, and it is adjudged that defendant is under no duty to provide plaintiff with a defense, or to pay any judgment against him, in the action commenced by Becker (Bundschu v. Travelers Ins. Co., 22 A D 2d 907). The question of whether Cosmopolitan Mutual Insurance Company must continue its defense of the present plaintiff in the Becker action is not now before us. However, if it were, we would hold on this record that Cosmopolitan is obligated to continue to defend him in that action and to pay any judgment therein recovered against him, up to the limit of the coverage in its policy. Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.